1    MAC MURRAY & SHUSTER LLP
     MICHELE A. SHUSTER (Ohio Bar # 62500)
2    mshuster@mslawgroup.com
     BENJAMIN A. SIGALL (Ohio Bar # 85489)
3    bsigall@mslawgroup.com
     6525 W. Campus Oval, Suite 210
4    New Albany, Ohio 43054
     Telephone: (614) 939-9955
5    Facsimile: (614) 939-9954
6
     Noble Systems Corporation
7
     Karl Koster (Georgia Bar # 428587)
     koster.karl@gmail.com
8    Chief IP and Regulatory Counsel
     PACE Board Member
9    1200 Ashwood Parkway
     Atlanta, GA 30338
10   Telephone: (404) 538-0740

11   Attorneys for proposed Amicus Curiae, PROFESSIONAL
     ASSOCIATION FOR CUSTOMER ENGAGEMENT (“PACE”),
12   each pending pro hac vice admission.
13   Lewis Brisbois Bisgaard & Smith LLP
     Andrew Bluth (California Bar # 232387)
14   Andrew.Bluth@lewisbrisbois.com
     2020 West El Camino Avenue, Suite 700
15   Sacramento, CA 95833
     Telephone: (916) 646.8212
16   Facsimile: (916) 564-5444
17   Local Counsel for PACE.
18
                                 UNITED STATES DISTRICT COURT
19                             NORTHERN DISTRICT OF CALIFORNIA

20   MATHEW HUFNUS, individually and on               Case No. 3:20-cv-8701-VC
     behalf of all others similarly situated,
21
                                                      CLASS ACTION
                  Plaintiff,
22
     v.                                               Judge Vince Chhabria
23
     DONOTPAY, INC., a Delaware Corporation,          AMICUS BRIEF OF PROFESSIONAL
24                                                    ASSOCIATION FOR CUSTOMER
                   Defendant.                         ENGAGEMENT (“PACE”)
25
                                                      Hearing Date: June 10, 2021, 2:00 PM
26

27

28
                                                  i
                                                                        Case No. 3:20-cv-8701-VC
                                          PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1                                                             TABLE OF CONTENTS
2

3    STATEMENT OF ISSUES ...................................................................................................................... 1
4
     SUMMARY OF ARGUMENT................................................................................................................ 1
5

6
     ARGUMENT .............................................................................................................................................. 2
7
          I.          Introduction ............................................................................................................................... 2
8
          II.         Interpreting the Statute ............................................................................................................ 4
9
                 A.          The Word “Capacity” Must Mean a “Present Capacity” Used to Make Calls ....... 4
10
                 B.          A “Random or Sequential Number Generator” Is Properly Interpreted as
11
                             Generating Telephone Numbers ............................................................................. 7
12
                 C.          The Scope and Purpose of Footnote 7 .................................................................... 9
13
          III.      Conclusion................................................................................................................................ 17
14

15   APPENDIX A ............................................................................................................................................. 1
16

17

18                                                         TABLE OF AUTHORITIES
19                           Cases
20
     ACA Int’l v. FCC, 885 F.3d 687 (D.C. Cir. 2018) .................................................................. 4, 5, 7
21
     Facebook v. Duguid, 141 S. Ct. 1163, 209 L. Ed. 272 (2021) .............................................. passim
22
     Marks v. Crunch San Diego, LLC, 904 F.3d 1041 (9th Cir. 2019)................................................. 3
23

24                           Federal Statutes

25   47 U.S.C. § 227(a)(1) .......................................................................................................... 1, 4, 6, 9

26
                             Other Authority
27
     FCC 2015 Declaratory Ruling, 30 FCC Rcd. at 7961. ............................................................... 4, 5
28
                                                                                   ii
                                                                                                   Case No. 3:20-cv-8701-VC
                                                                     PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1

2                                       STATEMENT OF ISSUES
3
            Whether Plaintiff has plausibly alleged that the text message he received asking him to
4
     complete his registration for DoNotPay, a service associated with a website and a mobile phone
5

6    app that utilizes artificial intelligence to help consumers solve various problems, was sent using

7    an “automatic telephone dialing system” as defined by 47 U.S.C. § 227(a)(1), which is a
8
     necessary element of Plaintiff’s Telephone Consumer Protection Act claim. PACE 1 is
9
     submitting this amicus brief to help the Court better interpret the Supreme Court’s Facebook v.
10
     Duguid opinion with respect to the meaning of the words “capacity,” “number generator,” and
11

12   the significance footnote 7 to the foregoing issue.

13

14

15                                    SUMMARY OF ARGUMENT
16
            The Telephone Consumer Protection Act (“TCPA”) defines an “automatic telephone
17
     dialing system” (“ATDS”) as equipment with the capacity “to store or produce telephone
18

19   numbers to be called, using a random or sequential number generator” and to dial those numbers.

20   The essence of the issue before the Supreme Court in Facebook v. Duguid, 141 S. Ct. 1163, 209
21
     L. Ed. 272 (2021), was one of statutory interpretation, which was largely resolved by the
22
     application of grammatical canons of construction. The fundamental question in Facebook was
23
     whether the random or sequential number generation requirement applied to both of the words
24

25

26

27                  1
                       The Professional Association for Customer Engagement (“PACE”) is a non-
     profit industry trade association dedicated to aiding companies in engaging customers in a
28   compliant manner, using a variety of channels, including telephonically.
                                                      1
                                                                           Case No. 3:20-cv-8701-VC
                                             PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1    “store” and “produce,” or instead only applied to the word “produce.” The Supreme Court
2
     answered this question unequivocally in the first paragraph of its opinion. “We conclude that the
3
     clause modifies both, specifying how the equipment must either ‘store’ or ‘produce’ telephone
4
     numbers.” Facebook v. Duguid, 141 S. Ct. at 1167.
5

6            However, Facebook did not explicitly address other concepts related to the statutory

7    definition of an automatic telephone dialing system (“ATDS” or autodialer), which are relevant
8
     in cases examining whether equipment qualifies as an autodialer in a post-Facebook
9
     environment. In light of the Facebook opinion interpreting the statutory definition of an ATDS,
10
     the Professional Association for Customer Engagement (“PACE”) and Noble Systems
11

12   Corporation is submitting this amicus brief (“present PACE amicus brief”) to help the Court

13   better interpret three issues pertinent to the autodialer definition.
14
             First, the interpretation of “capacity” is properly interpreted as a “present capacity.” The
15
     Facebook opinion explicitly required that number generator technology must be used when
16
     making calls. Second, the interpretation of “number generator” is properly interpreted as a
17

18   “telephone” number generator, as the Facebook opinion implicitly required that the numbers

19   generated are telephone numbers that are dialed. Finally, the purpose of footnote 7 of the
20
     Facebook opinion was to provide evidence that number generators could store numbers, contrary
21
     to Duguid’s technical understanding.
22

23

24

25                                               ARGUMENT
                     I.      Introduction
26
             Facebook answered a very specific question related to the interpretation of the Telephone
27

28   Consumer Protection Act’s (“TCPA”) statutory definition of an autodialer. The Court adopted a
                                                        2
                                                                             Case No. 3:20-cv-8701-VC
                                               PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1    narrow interpretation that held the words “using a random or sequential number generator”
2
     modifies both “store or produce.”
3
            The Supreme Court rejected the broad interpretation of Marks v. Crunch San Diego, LLC,
4
     904 F.3d 1041 (9th Cir. 2019) that alleged the random or sequential number generator only
5

6    modified “produce.” The Court would not accept the conclusion that all equipment that stored

7    and dialed a telephone number was an autodialer, as this would cast too wide of a net and
8
     encompass conventional smartphones. Facebook v. Duguid, 141 S. Ct. at 1171-72. Facebook
9
     made explicitly clear that the equipment had to actually use either a random or sequential
10
     number generator to be an autodialer. Id. at 1167.
11

12          Attempts to incorrectly broaden the scope of the autodialer definition focus on

13   misinterpreting three instances of the Court’s opinion and ignore the context of the Court’s
14
     reasoning. The first instance involves properly interpreting the word “capacity” used in the
15
     Court’s holding. As between choosing between two competing interpretations, namely a
16
     “present capacity” or a “potential capacity,” the “present capacity” interpretation is correct. The
17

18   second instance involves properly interpreting the phrase “random or sequential number

19   generator.” This should be interpreted as generating telephone numbers that are dialed. The
20
     third instance involves properly interpreting two sentences in footnote 7 of the Facebook
21
     opinion, followed by a citation to the PACE’s Facebook amicus brief. In that case, the Court
22
     cited PACE’s Facebook amicus brief as evidence contradicting Duguid’s assertion that number
23

24   generators technically could not store numbers. Evidence shows they could, and thus Duguid’s

25   premise for broadly interpreting the autodialer definition was based on an incorrect technical
26
     understanding.
27

28
                                                      3
                                                                           Case No. 3:20-cv-8701-VC
                                             PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1           As a result of adopting these interpretations, the statutory definition of an autodialer does
2
     not encompass smartphones nor common household telephones. However, adopting an incorrect
3
     broad interpretation of these terms results in smartphones and household telephones falling with
4
     the scope of an autodialer. That is an unacceptable outcome that the Supreme Court expressly
5

6    intended to avoid in Facebook.

7
                    II.    Interpreting the Statute
8

9           Section 227(a)(1) of the TCPA defines an autodialer as:
10
            “equipment which has the capacity—
11
               “(A) to store or produce telephone numbers to be called, using a random or sequential
12
            number generator; and
13
               “(B) to dial such numbers.”
14

15              A. The Word “Capacity” Must Mean a “Present Capacity” Used to Make Calls
16          The word “capacity” is included in the statutory definition of an autodialer and the

17   Supreme Court included that word in its holding when referencing the statutory language: “We
18
     hold that a necessary feature of an autodialer under §227(a)(1)(A) is the capacity to use a random
19
     or sequential number generator to either store or produce phone numbers to be called.” Facebook
20

21
     v. Duguid, 141 S. Ct. at 1173.

22          Issues surrounding the interpretation of “capacity” are well known to those veterans of

23   TCPA litigation and to the courts. It was described in a Federal Communications Commission
24
     (“FCC”) 2015 Declaratory Ruling as pertaining to a “potential” ability for equipment to be
25
     modified to incorporate the functionality. FCC 2015 Declaratory Ruling, 30 FCC Rcd. at 7961.
26

27
     This FCC perspective was characterized in ACA Int’l v. FCC, 885 F.3d 687, 693 as follows:

28
                                                      4
                                                                           Case No. 3:20-cv-8701-VC
                                             PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1                   With regard to whether equipment has the “capacity” to perform the
2
             enumerated functions, the Commission declined to define a device’s “capacity” in
             a manner confined to its “present capacity.” Instead, the agency construed a
3            device’s “capacity” to encompass its “potential functionalities” with
4            modifications such as software changes.

5            ACA Int’l at 8, citing the FCC 2015 Declaratory Ruling, 30 FCC Rcd. at 7974 ¶ 16.

6
             In short, the ACA Int’l decision considered both a broad and narrow interpretation of the
7
     word “capacity.” The “potential” or “future” interpretation is the broad interpretation and the
8

9
     “present capacity” interpretation is the narrow interpretation.

10           If the “present capacity” interpretation is adopted, then another issue arises: does the
11   equipment actually have to use the number generator technology in making a call, or is it
12
     sufficient if the technology is present in the equipment, but not actually used when originating a
13
     call? This is sometime referred to as a “latent capacity,” where the technology is present, but not
14

15
     used.

16           While the Supreme Court did not expressly consider these competing interpretations of
17   the word “capacity”, the Court unambiguously indicated that the enumerated functions must be
18
     actually used for the equipment to an autodialer. As evidenced by the following excerpts from
19
     the Facebook opinion, the Court implicitly adopted a “present capacity” interpretation that
20

21
     required the technology be used for call origination.

22      •    We conclude that the clause modifies both, specifying how the equipment must
             either “store” or “produce” telephone numbers. Because Facebook’s notification
23
             system neither stores nor produces numbers “using a random or sequential
24           number generator,” it is not an autodialer. Facebook, 141 S. Ct. at 1169.
25      •    Congress defined an autodialer in terms of what it must do (“store or produce
26           telephone numbers to be called”) and how it must do it (“using a random or
             sequential number generator”). Id.
27

28
                                                       5
                                                                           Case No. 3:20-cv-8701-VC
                                             PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1       •   In sum, Congress’ definition of an autodialer requires that in all cases, whether
2           storing or producing numbers to be called, the equipment in question must use a
            random or sequential number generator. This definition excludes equipment like
3           Facebook’s login notification system, which does not use such technology. Id., at
4           1170.

5       •   The statutory context confirms that the autodialer definition excludes equipment
            that does not “us[e] a random or sequential number generator.” 47 U. S. C.
6
            §227(a)(1)(A). Id., at 1171.
7
            It could not be stated any clearer by the Court that the random or sequential number
8
     generator technology must be actually used for equipment to be an autodialer. The Court
9

10
     explicitly stated if the technology was not used, then the equipment is not an autodialer. Thus,

11   “capacity” must be interpreted as a “present capacity” and the technology must be used in order
12   to be consistent with the Court’s ruling. Attributing a “present capacity” interpretation to the
13
     Court’s use of this word is consistent with adoption of the Court’s narrow interpretation and the
14
     unambiguous statements in the opinion. To the extent that any prior lower court ruling states or
15

16
     implies that the technology does not have to be used, i.e., it is a “potential capacity” or a “latent

17   capacity,” that understanding is overruled by the Facebook opinion.
18          Further, the Supreme Court explicitly refused Duguid’s broad interpretation because, in
19
     part, traveling down that path would lead to an unacceptably broad outcome.
20
                    Expanding the definition of an autodialer to encompass any equipment that
21          merely stores and dials telephone numbers would take a chainsaw to these nuanced
22
            problems when Congress meant to use a scalpel. Duguid’s interpretation of an
            autodialer would capture virtually all modern cell phones, which have the capacity
23          to “store . . . telephone numbers to be called” and “dial such numbers.” §227(a)(1).
            The TCPA’s liability provisions, then, could affect ordinary cell phone owners in
24          the course of commonplace usage, such as speed dialing or sending automated text
25
            message responses.
            Facebook, 141 S. Ct. at 1171.
26

27

28
                                                       6
                                                                            Case No. 3:20-cv-8701-VC
                                              PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1           The unacceptable result of adopting a broad interpretation of “capacity” (i.e., a “future
2
     capacity”) was also immediately apparent to the ACA Int’l court as encompassing all modern cell
3
     phones.
4
                    Here the Commission adopted in its regulations an expansive
5
            interpretation of ‘capacity’ having the apparent effect of embracing any and all
6           smartphones: the device routinely used by the vast majority of citizens to make
            calls and send messages (and for many people, the sole phone equipment they
7           own). It is undisputed that essentially any smartphone, with the addition of
            software, can gain the statutorily enumerated features of an autodialer and thus
8
            function as an ATDS.
9           ACA Int’l, 885 F.3d at 696.

10          The court in ACA Int’l held such an outcome was untenable.
11
                     It is untenable to construe the term “capacity” in the statutory definition of
12          an ATDS in a manner that brings within the definition’s fold the most ubiquitous
            type of phone equipment known, used countless times each day for routine
13          communications by the vast majority of people in the country. It cannot be the
            case that every uninvited communication from a smartphone infringes federal
14
            law, and that nearly every American is a TCPA-violator-in-waiting, if not a
15          violator-in-fact.
            Id., at 17.
16
            Thus, this Court (to the extent required) should interpret the word “capacity” in the
17

18   Supreme Court’s Facebook holding as a “present capacity.” This interpretation is consistent

19   with the Supreme Court’s unambiguous language that the technology must be used for
20
     equipment to be an autodialer. Reading otherwise results in a broad outcome encompassing
21
     smartphones and that would be an untenable conclusion. Both the Supreme Court and the D.C.
22
     Court of Appeals have explicitly rejected that outcome.
23

24
                   B.      A “Random or Sequential Number Generator” Is Properly
25
                           Interpreted as Generating Telephone Numbers
26          Given that Facebook clearly mandates that equipment must use a random or sequential
27
     number generator to store or produce a number, the next issue involves the term “random or
28
                                                       7
                                                                           Case No. 3:20-cv-8701-VC
                                             PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1    sequential number generator.” Does this encompass a function that merely generates any type of
2
     corresponding random or sequential number, or is it only limited to generating a telephone
3
     number?
4
                                              Context Matters
5
            The Court in Facebook was guided by the context of the TCPA law. Facebook stated
6

7
     that the TCPA was designed to address certain unique risks associated with indiscriminate

8    dialing. “These prohibitions target a unique type of telemarketing equipment that risks dialing
9    emergency lines randomly or tying up all the sequentially numbered lines at a single entity.”
10
     Facebook, 141 S. Ct. at 1171. It followed that statement with the famous “chainsaws” and
11
     “scalpel” analogy: “Expanding the definition of an autodialer to encompass any equipment that
12

13
     merely stores and dials telephone numbers would take a chainsaw to these nuances problems

14   when Congress meant to use a scalpel.” Id.
15          The Court was interpreting risks associated with using a “random number generator” and
16
     “sequential number generator” as referring to dialing the telephone numbers being generated.
17
     “This case concerns ‘automatic telephone dialing systems’ (hereafter autodialers), which
18

19
     revolutionized telemarketing by allowing companies to dial random or sequential blocks of

20   telephone numbers automatically.” Facebook, 141 S. Ct. at 1167. The Court was focusing on the
21   specific risks of dialing random or sequential telephone numbers. Obviously, the risk of
22
     randomly dialing an emergency line using a random number generator implies the random
23
     number generator is creating the telephone number that is being dialed. Similarly, the risk of
24

25
     tying up a sequence of telephone lines using a sequential number generator implies it is

26   generating blocks of sequential telephone numbers that are being dialed.
27

28
                                                      8
                                                                          Case No. 3:20-cv-8701-VC
                                            PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1            There are other portions of the Facebook Ruling that support this conclusion. For
2
     example:
3
                     Congress expressly found that the use of random or sequential number
4            generator technology caused unique problems for business, emergency, and
             cellular lines. See supra, at 2. Unsurprisingly, then, the autodialer definition
5
             Congress employed includes only devices that use such technology, and the auto-
6            dialer prohibitions target calls made to such lines.
              Facebook, 141 S. Ct. at 1172.
7
             Thus, the plain implication is that the Court construed a “random or sequential number
8

9    generator” as generating telephone numbers being dialed, not merely any number. For example,

10   it is not possible to dial a four-digit telephone number, regardless of whether it was randomly
11
     generated or not, since it cannot be a telephone number. Dialing a telephone number requires
12
     that it must be a seven or ten-digit number that adheres to the North American Numbering Plan
13
     structure.
14

15                  C.      The Scope and Purpose of Footnote 7
16           Footnote 7 was included to address Duguid’s allegation that the word “store” in the
17   TCPA definition would be superfluous if the Court adopted Facebook’s reasoning. Duguid had
18
     argued that because number generators technically can only produce numbers, the word “store”
19
     was superfluous. So, based on this technical reasoning, Duguid proposed a broad interpretation
20

21
     to ostensibly avoid that function (store) becoming superfluous. Footnote 7 addressed this

22   argument stating: “Duguid argues that such a device would necessarily ‘produce’ numbers using
23   the same generator technology, meaning ‘store or’ in §227(a)(1)(A) is superfluous. ‘It is no
24
     superfluity,’ however, for Congress to include both functions in the autodialer definition so as to
25
     clarify the domain of prohibited devices.” Facebook, 141 S. Ct. at 1172. The Court then
26

27
     continues in footnote 7 with an example as to why the “store” function is not, in fact, superfluous:

28
                                                      9
                                                                           Case No. 3:20-cv-8701-VC
                                             PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1                   For instance, an autodialer might use a random number generator to
2
             determine the order in which to pick phone numbers from a preproduced list. It
             would then store those numbers to be dialed at a later time. See Brief for Professional
3            Association for Customer Engagement et al. as Amici Curiae 19.
4
             Id.

5            The Court discusses U.S. Patent 4,741,028 that issued prior to the passage of the TCPA.

6    That patent was discussed in PACE’s Facebook amicus brief and illustrates how a dialer could
7
     incorporate a number generator to store a number for dialing at a later time. Specifically, in that
8
     patent, a random number generator was used to select a number from a list, and then store the
9
     number in a file for dialing at a later time.
10

11           Consequently, it is apparent that the Court was addressing how a number generator could

12   be used to store a number. The Court was demonstrating why it was not superfluous for the
13
     statute to recite “store” in the phrase “store or produce.” The premise that number generators
14
     technically could not store a number was incorrect and citing PACE’s Facebook amicus brief
15
     provides evidence that undercuts one of Duguid’s fundamental arguments supporting the broader
16

17   interpretation.

18           PACE’s Facebook amicus brief was directly focused on the issue of showing how number
19
     generators could store a number. The Summary section of PACE’s Facebook amicus brief stated
20
     that the broad interpretation from the Ninth Circuit in Marks and others was predicated on an
21
     incorrect understanding of technology, i.e., number generators could not store numbers. (PACE’s
22

23   Facebook amicus brief, at 3.) The Summary section of PACE’s Facebook amicus brief indicated

24   that dialers incorporated number generators in various ways and that were used to process the
25
     numbers “either for immediate dialing or to be stored for subsequent dialing.” (Id., at 4.) Thus,
26
     the Summary section concludes by stating “[w]ith this understanding, it becomes clear that the
27
     ATDS definition does not contain surplusage.” (Id., at 4.)
28
                                                       10
                                                                             Case No. 3:20-cv-8701-VC
                                               PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1           PACE’s Facebook amicus brief illustrates how a number generator could be used to store
2
     a number by using U.S. Patent 4,741,028 as an example. That patent disclosed how a number
3
     generator could produce the number for either 1) immediate dialing, or 2) store the number in a
4
     file to be dialed later. PACE’s Facebook amicus brief illustrated the former function
5

6    (immediately dialing of the number) by recreating FIG. 2 from U.S. Patent 4,741,028.

7

8

9

10

11
            Essentially, after the number generator determined the number (which could occur in
12
     various ways), the number was incorporated into a call record that was immediately called (i.e.,
13

14   dialed).

15          PACE’s Facebook amicus brief also illustrated how the same patent disclosed an
16
     alternative to immediate dialing. After the number was determined and incorporated into a
17
     record, the record was stored in a file for later dialing, as shown in FIG. 3 from that patent.
18

19

20

21

22

23

24

25

26

27

28
                                                      11
                                                                            Case No. 3:20-cv-8701-VC
                                              PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1              If the goal of the TCPA statute was to prevent indiscriminate dialing of sequentially
2
     generated or randomly generated numbers, then the statute would have to prohibit both the
3
     immediate dialing of such numbers after their generation, as well as the subsequent dialing of
4
     such numbers after they were stored in a file. It would utterly frustrate the purpose of the TCPA
5

6    if the autodialer prohibition could be avoided by simply generating indiscriminate telephone

7    numbers, storing them in a file, and then later dialing those numbers from the file.
8
               Thus, the Court’s citation to PACE’s Facebook amicus brief supports the Court’s finding
9
     that there is no surplusage when adopting the narrow interpretation of the autodialer definition.
10
     Further, because number generators could produce as well as store numbers, the goal of
11

12   preventing indiscriminate dialing is met by defining the autodialer in the narrow manner as

13   stated.
14
               Focusing on just one sentence from footnote 7 can lead to a distorted conclusion. (“For
15
     instance, an autodialer might use a random number generator to determine the order in which to
16
     pick phone numbers from a preproduced list”.) This could lead one to conclude that the Court
17

18   was stating that merely using a random number generator for selecting numbers from a list would

19   cause the equipment to fall within the scope of the autodialer definition. Doing so ignores the
20
     context of the sentence and that the purpose of the footnote was to illustrate how a number
21
     generator could store a number. Further, when considering the immediately following sentence
22
     (i.e., that references the number generator storing the number) along with citation to PACE’s
23

24   Facebook amicus brief addressing the issue of storing numbers, it is clear that the Court was

25   illustrating how a random number generator could be involved in storing the selected telephone
26
     number for subsequent dialing. Thus, footnote 7 references PACE’s Facebook amicus brief for
27

28
                                                       12
                                                                             Case No. 3:20-cv-8701-VC
                                               PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1    purposes of rebutting Duguid’s incorrect technical argument that number generators in a dialer
2
     could not store a number.
3

4         The Court Sought to Avoid A Broad Interpretation of the Autodialer Definition That
                               Encompasses Consumer Smartphones
5
            The Supreme Court avoided broad interpretations that would encompass smartphones.
6

7
     Applying this principle supports the conclusion that “capacity” must be construed as a “present

8    capacity” that is used when making calls. Furthermore, applying this same principle supports the
9    conclusion that the Court implicitly construed a “sequential number generator” as generating
10
     sequential telephone numbers. It was not understood to encompass any number that was
11
     sequentially generated.
12

13
            Adopting a broad interpretation of “sequential number generator” that encompasses any

14   number leads to an even broader outcome than what the Supreme Court sought to avoid. That is,
15   broadly interpreting this term would encompass virtually all conventional digital consumer
16
     telephones (wireline, cordless, and smartphones). To understand why such an outcome results,
17
     and should be avoided, a brief technology primer is required.
18

19
             A Brief Technology Primer on Telephone Dialing Modes for Originating Calls
20
            Almost all consumer wireline telephones are capable of initiating calls in two dialing
21
     modes: dial-pulse dialing and touch-tone dialing. Dial-pulse dialing initiates a series of “clicks”
22
     (called dial pulses) to dial each dialed digit. Each click or dial-pulse corresponds to opening and
23

24   closing a switch connecting the telephone line. These are the same dial-pulses encountered on

25   (the now antiquated) rotary-style telephones. In the 1960s, touch-tone phones were introduced,
26
     introducing a new dialing method that involved sending a series of tones when a button or key
27
     was pressed. These tones are called “dual tone multiple frequency” (“DTMF”) tones and each
28
                                                     13
                                                                           Case No. 3:20-cv-8701-VC
                                             PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1    tone corresponds to a digit.
2
               Controlling the timing of how these digits are sent – whether dial-pulse or touch-tone - is
3
     critical when making a phone call. There are telephony standards that define the timing
4
     requirements for sending dial-pulses and touch-tones. For example, when outpulsing a digit, if a
5

6    user dials the first five digits of a telephone number and waits too long, e.g., 20 seconds, to dial

7    the sixth digit, a “reorder” tone will be played to the caller because the caller waited too long to
8
     dial the next digit. If the inter-switch time period is exceeded, the switch will consider the call
9
     attempt to have been abandoned. Thus, there is a maximum inter-digit timing defined between
10
     digits.
11

12             On the other hand, outpulsing a “1” using a dial-pulse and immediately following it by

13   outpulsing a “5” could be interpreted as outpulsing a “6”. Thus, there is a minimum inter-digit
14
     timing requirement enforced by the central office switch to distinguish between digits. There are
15
     also separate minimum and maximum inter-digit timing requirements applicable to touch-tone
16
     dialing. There is also a minimum/maximum duration timing associated with the touch-tone
17

18   generation. For example, pressing a key on a touch-tone telephone for a fraction of a second may

19   generate a tone that is too short to be properly recognized.
20
               In the case of dial-pulse dialing, the timing of these dial-pulses indicating a digit was
21
     originally controlled by using a spring in a rotary telephone that controlled a mechanical switch
22
     connected to a faceplate. The faceplate was rotated by the user and the spring caused the
23

24   faceplate to rotate back to the starting position after a digit was dialed. Inter-digit timing was

25   accomplished by the time it took to reposition the user’s finger in the corresponding hole.
26
               In a digital telephone this mechanical process is mimicked by an electrical switch that is
27
     opened and closed with precisely controlled timing, which causes the clicks to be heard. To
28
                                                         14
                                                                              Case No. 3:20-cv-8701-VC
                                                PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1    control this timing, electronic telephones use a digital counter. A digital counter (or simply
2
     counter) is a digital circuit that presents a number as an output, and that number may count the
3
     occurrence of various events, such as a clock signal that periodically cycles. Thus, the output
4
     value is incremented in response to detecting the event. The counting of clock cycles allows
5

6    precise control of the timing when the switch is opened and closed. This technique of counting

7    the frequency of a clock signal to measure time is frequently employed in consumer devices,
8
     such as wrist watches and household clocks. For example, wristwatches may count the
9
     frequency of a high-frequency quartz electronic oscillator to determine the precise duration of a
10
     second. Digital household clocks may count the cycles of the alternating household line voltage
11

12   to determine a second. Because household AC line voltage oscillates at 60 cycles per second,

13   counting 60 cycles equates to one second; counting 30 cycles corresponds to one-half of a
14
     second, etc.
15
            The counting of clock cycles to control the timing of dialing telephone numbers in digital
16
     electronic telephone devices is well documented. An Appendix is provided identifying various
17

18   patents that predate the TCPA by decades, which used counters to control the digits being dialed.

19   (Appendix attached as Exhibit A.) Counters were also used to control how many digits were to
20
     be dialed. For example, dialing a local telephone number involves outpulsing seven digits
21
     whereas long distance numbers involve outpulsing ten digits (or eleven digits, if counting the “1”
22
     used for indicating long-distance calls). Thus, a counter was used to identify how many digits
23

24   were involved.

25          Those seeking a broad definition of an autodialer will invariably argue that a sequential
26
     number generator could generate any type of number. This would result in a counter found in a
27
     consumer telephone being considered a “sequential number generator.” However, those skilled
28
                                                     15
                                                                           Case No. 3:20-cv-8701-VC
                                             PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1    in the art would know that a “counter” is a different function from a “sequential number
2
     generator” and their comparative operation, construction, and use, are different. 2
3
              Adopting this broad interpretation of “sequential number generator” would encompass
4
     every instance of using a counter to generate the dialed digits for a telephone call. This would
5

6    result in virtually all conventional household telephones using digital electronics falling within

7    the definition of an autodialer. This would also encompass virtually all business telephones,
8
     including the business telephone set described in Figure 1 of U.S. Patent 3,670,111, shown
9
     below:
10

11

12

13

14

15

16

17

18
              The Appendix shows how such a phone described in this patent explicitly incorporated
19

20
     various counters to control the production of digits when dialing a telephone number. Other

21   patents in the Appendix illustrate the use of such technology in telephones as well, i.e., using

22   counters to produce the dialed digits. Thus, common residential telephones would fall within the
23

24

25

26
                     2
                      A sequential number generator creates a set of numbers defined by a lower and
     upper range, and an incremented amount. See, e.g., https://www.reformattext.com/sequential-
27   number-generator.htm. A counter typically detects an event, and present a numerical value. It is
     reset before use, so that a known value is used as a starting value. See, e.g.,
28   https://en.wikipedia.org/wiki/Counter_(digital).
                                                      16
                                                                           Case No. 3:20-cv-8701-VC
                                             PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1    scope of an “autodialer” if a court adopts a broad interpretation of “sequential number
2
     generator.”
3
            Furthermore, although smartphones use a different dialing method relative to wireline
4
     telephones that use dial-pulse or touch tones, smartphones employ computer processors, which
5

6    also employ clock generators and counters to control the timing of various internal functions,

7    including the sending of digital information that includes the dialed number. Thus, smartphones
8
     would also be considered autodialers under this broad interpretation.
9
            The Supreme Court rejected a broad interpretation of an autodialer in Facebook that
10
     would result in encompassing commonly used smartphones. Applying a broad interpretation of
11

12   “sequential number generator” would be even broader and encompass not only smart phones, but

13   conventional electronic household and business telephones from the last 50+ years.
14
                    III.   Conclusion
15          Congress addressed the nuanced problem of indiscriminately dialing wireless numbers,
16
     emergency telephone lines, and multiple sequentially numbered telephone lines by using a
17
     scalpel, and not a chainsaw. It is therefore proper to adopt a narrow interpretation of “capacity”
18

19
     as referring to a “present capacity” requiring the use of a random or sequential number generator

20   when making a call. This is consistent with the Court’s opinion that requires the technology to
21   be used when making a call. Further, the term “random or sequential number generator” should
22
     be properly construed as generating sequential telephone numbers that are dialed. The Court
23
     presumed that the number generators were the source of the telephone numbers dialed.
24

25
            Finally, footnote 7 of Facebook describes using a random number generator to select a

26   number and should not be construed as the Court defining an autodialer. Rather, the Court was
27   rebutting the assertion that number generators cannot technically store a number. Adopting the
28
                                                     17
                                                                           Case No. 3:20-cv-8701-VC
                                             PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1    interpretations proposed herein is consistent with Facebook and the problems the TCPA was
2
     intended to address; and further avoids an interpretation that encompasses all common telephone
3
     and smartphones used by consumers.
4

5

6    DATED: May 28, 2021                         Respectfully submitted,

7
                                                 By: /s/ Andrew Bluth                .
8                                                Andrew Bluth (California Bar # 232387)
                                                 Lewis Brisbois Bisgaard & Smith LLP
9
                                                 2020 West El Camino Avenue, Suite 700
10
                                                 Sacramento, CA 95833
                                                 Telephone: (916) 646.8212
11                                               Facsimile: (916) 564-5444
                                                 Andrew.Bluth@lewisbrisbois.com
12                                               Local Counsel for PACE

13                                               Michele A. Shuster (Ohio Bar # 62500)
                                                 Benjamin A. Sigall (Ohio Bar # 85489)
14
                                                 General Counsel for PACE
15                                               Mac Murray & Shuster LLP
                                                 6525 West Campus Oval, Suite 210
16                                               New Albany, OH 43054
                                                 Tel. 614.939.9955
17
                                                 mshuster@mslawgroup.com
18                                               bsigall@mslawgroup.com

19                                               Karl Koster (Georgia Bar # 428587)
                                                 PACE Board Member
20
                                                 Intellectual Property and Regulatory Counsel
21                                               Noble Systems Corporation
                                                 1200 Ashwood Parkway
22                                               Atlanta, GA 30338
                                                 Tel. (404) 538-0740
23
                                                 koster.karl@gmail.com
24                                               Attorneys for PACE, pro hac vice admission
                                                 pending
25

26

27

28
                                                   18
                                                                         Case No. 3:20-cv-8701-VC
                                           PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1                                               APPENDIX A
2
     Background and Purpose
3
            “Counters” are circuits or functions that are commonly encountered in digital systems,
4
     such as computers and digitally controlled devices. Counters can be used for a wide variety of
5

6    purposes and thus there are various types and names associated therewith. In each case, the

7    counter typically presents an output, which is a binary representation of a number, and that
8
     number can represent different things. A counter will typically count to a limit, and then ‘resets’
9
     back to zero. For example, a “decade counter” will count 0-9 and then reset to 0. Other counters
10
     will count-down, e.g., counting from 9 to 0, and then resetting to 9. A counter could be used to
11

12   identify, for example, which digit of a telephone number is currently being outpulsed.

13          Counters are frequently coupled with a periodic signal (variously known as a “clock”,
14
     “oscillator”, “impulse generator”, “pulse generator”, etc.) to measure a time period. Household
15
     digital clocks, for example, measure time by counting each occurrence that a household AC
16
     voltage changes. Since household voltage alternates at 60 cycles per second, counting 60 cycles
17

18   measures precisely 1 second. Counting 30 cycles measures ½ second, etc.

19          This appendix identifies three patents that illustrate the use of counters in a digitally
20
     controlled telephone for providing the dialed number when originating a call. In order to dial a
21
     telephone number, it was necessary (in some instances) to know beforehand whether the number
22
     dialed was a 7 digit number associated with a local call, a 10 digit intra-state call, or a 11 digit
23

24   long distance call. Thus, some of the examples illustrate the use of a counter corresponding to

25   the number of digits in the telephone number. Each digit to be dialed would correspond to a
26
     number of dial-pulses. Thus, dialing the number “7” would cause 7 dial-pulses to be originated
27

28
                                                        1
                                                                            Case No. 3:20-cv-8701-VC
                                              PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1    by the telephone. Additional time was required between numbers so that the dial-pulses for each
2
     number were separately identifiable.
3
            A complete description nor understanding of the relevant circuity in the identified patents
4
     is not necessary, nor provided, to establish two main points:
5

6           a) Counters are an integral part of the functionality for generating digits in a telephone.

7           b) Clocks are used provide periodic signals to the counters, which are counted to
8
                  establish a time period used to generate the dial pulses associated with the dialed
9
                  digits.
10
     In each case, identification is provided of the function of the counters and clock signals in
11

12   controlling the timing for sending dial-pulse and touch-tone signals when originating calls. This

13   technology has been incorporated in conventional residential electronic telephones for the last
14
     50+ years.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
                                                                            Case No. 3:20-cv-8701-VC
                                              PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1                                                EXAMPLE 1
2
                   A copy is shown below of the first page of U.S. Patent 3,670,111, entitled
3
     “Repertory Dialer Telephone Set With Register Storage Of The Digits”, issued on June 13, 1972.
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
                                                                         Case No. 3:20-cv-8701-VC
                                           PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1    Fig. 2 of the ‘111 patent clearly discloses the counter receiving clock pulses from the clock
2
     function (the clock pulser), identified below:
3

4

5

6

7

8

9

10

11

12

13

14

15   The Abstract section of the ‘111 patent specification discloses that the counter is involved in

16   initiating the automatic call sequence involving the dialed digits.
17
        •   In an electronic type repertory dialer telephone set, direct station selection for recording
18
            or automatically dialing out is provided by a name button switch array, each button
19          accessing an associated shift register memory. A clock pulser and counter circuit
20          initiates an automatic call sequence in response to the electronic detection of dial tone
21          after a particular memory has been designated. (‘111 Patent, Abstract, emphasis added.)
22

23   In addition, other portions of the’111 patent specification disclose the role of the clock and
24
     counter is to initiate dialing by sending the dialed digits to the “in-out circuit” 205:
25
        •   The counter chip 202 includes a four-bit shift register and a 16-bit shift register SR31 and
26
            SR30 respectively as shown in FIG. 6, together with several logic gates. Clock pulses
27
            are counted on this chip by the two shift registers and information is put out as a result
28
                                                        4
                                                                            Case No. 3:20-cv-8701-VC
                                              PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1    of the count which is employed to control the logic cycle. The four-bit shift register,
2    which is wired to enable it to count up to eight and to produce an output signal for every
3    four counts, operates on a bit-by-bit basis. During the first four counts or clock pulses,

4
     four binary bits constituting one decimal digit are shifted from the memory to the shift
     register SR80 in the in-out circuit 205. During the next four pulses, this digit is read out
5
     of SR80 in parallel to operate the dial 206. (Patent 3,670,111, column 4, lines 60-72,
6
     emphasis added.)
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               5
                                                                   Case No. 3:20-cv-8701-VC
                                     PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1                                         EXAMPLE 2
2
                   A copy is shown below of the first page of U.S. Patent 3,718,771, entitled
3
     “Automatic telephone calling apparatus utilizing digital logic devices”, issued on February 27,
4
     1973.
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     6
                                                                          Case No. 3:20-cv-8701-VC
                                            PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1    Fig. 1 of the ‘771 patent clearly discloses several counters. One counter (102) receives clock
2
     signals from the clock to produce a “slower” clock signal (i.e., at a lower frequency, which
3
     corresponds to the dial pulse intervals.) Another counter (112) is a digit counter, which counts
4
     the number of digits to be dialed. The third counter (104) is a counter that counts the number of
5

6    pulses (originating from counter 102) to be provided to indicate a particular digit.

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     The ‘771 patent specification discloses that two separate counters are used - a digit counter and a
25
     dial pulse counter are used in producing the output for a telephone number digit.
26

27      •   The first counter is used to count dial pulses while the second counter is used to

28
            count the digits of a telephone number. Each counter is provided with a decoder at its
                                                      7
                                                                           Case No. 3:20-cv-8701-VC
                                             PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1           output terminals. These decoders provide signals on one out of a plurality of output leads
2           in response to the value of the input number. These decoder outputs are cross wired to
3           coincidence gates so as to produce an output for each telephone number digit when

4
            the number of dial pulses reaches a preselected value. Following each sequence of dial
            pulses, the dial pulse counter is halted and an interdigital timer is energized to time
5
            the interval between dial digits. Following this interval, the dial pulse counter is
6
            cleared, the digit counter is advanced by one, and the dial pulse counter is then
7
            reenabled to count the next sequence of dial pulses. (‘771 patent, column 1, lines 41-
8
            57, emphasis added.)
9

10
     The role of the counter 102 is describe to countdown the clock source (100) to produce a slower
11
     signal, which corresponds to the telephone dialing pulse interval, which is 10 Hz. (This is 10
12

13
     cycles per second.)

14

15
        •   In any event, the frequency of source 100 and the countdown ratio of circuit 102 are
16          chosen to provide standard telephone dialing pulses at the output of circuit 102, e.g.,
17          50 per cent duty cycle, 10 Hz square waves, or any other waveform requirements
18          imposed by the telephone system.

19

20          The output of countdown circuit 102 is applied through inhibit gate 103 to dial pulse
21          counter 104. The output of gate 103 is also supplied to terminal 105 as dial pulses for
22
            transmission on the telephone line. (‘771 patent, column 2, lines 35-44, emphasis
23
            added.)
24

25

26

27

28
                                                     8
                                                                          Case No. 3:20-cv-8701-VC
                                            PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1                                            EXAMPLE 3
2
                   A copy is shown below of the first page of U.S. Patent 3,787,639, Entitled
3
     “Pushbutton Electronic Pulsing Dial,” issued on January 22, 1974.
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    9
                                                                         Case No. 3:20-cv-8701-VC
                                           PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1

2
     Figure 1 of the ‘639 patent discloses a clock, which generates various frequencies, including
3
     oscillations (called Hertz or “Hz”) at 1.6 KHz, 50 Hz, and 10 Hz. The 10 Hz signal is provided
4
     to a counter circuit (42).
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21   The ‘639 patent specification discloses that telephone number digits are generated using a pulse

22   generator (a.k.a. clock) providing signals to a counter, which is used for providing the dial-pulse
23
     signals to the telephone line.
24
         •   An electronic pushbutton dial, which generates dial pulse type signals on a telephone line
25
             in response to a digit selected on a pushbutton pad, for signalling step-by-step switching
26
             offices. The digit selected is coded and stored in a non-destructive readwrite memory and
27           is subsequently loaded into a presettable counter. A pulse generator is arranged to
28
                                                      10
                                                                           Case No. 3:20-cv-8701-VC
                                             PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1        generate and feed dialpulse-timing signals simultaneously into the presettable
2        counter and to a solid state switch which is in series with the telephone line. The digit
3        selected is transmitted to the central office by interrupting the telephone line current at

4
         the dial-pulse-timing signal rate until the count in the presettable counter reaches a
         predetermined value. The interdigit interval is generated by loading a fixed number into
5
         the presettable counter and feeding dial-pulse-timing signals into the presettable counter,
6
         while disabling the solid state switch, until the count in the presettable counter again
7
         reaches said predetermined value. (‘639 patent, Abstract, emphasis added.)
8

9
     •   The input terminal 46 of the first dual input NOR gate 32, which is connected to the outer
10
         terminal 44 of the four input NOR gate 30 also drops to its logical 0 state and in so doing
11
         allows dial-pulse-timing signals to pass from the 10 Hz pulse generator into the
12       presettable counter 28. As the dial-pulse-timing signals enter the presettable counter
13       28 a logical 0 level or second enable signal appears at output terminal K of the output
14       control block 38 to enable said one input 54 of the second dual input NOR gate 34 and
15       allow said dial-pulse timing signals to trigger the solid state switch 52. (‘639 Patent,

16       col 6, lines 57-67, emphasis added.)

17

18   •   After the presettable counter 28 has counted a total of dial-pulse-timing signals
19       equivalent to the numerical value of the digit to be transmitted along the telephone

20
         line, all four stages of the presettable counter 28 reach their logical 0 state and, as a
         result, the output terminal 44 of the four input NOR gate 30 rises to its logical 1 state. As
21
         soon as the output of the four input NOR gate 30 rises to its logical 1 state, which
22
         signifies the end of the first enable signal, further dial-pulse-timing signals are blocked
23
         from the presettable counter by the first dual input NOR gate 32, and the interdigit
24
         interval begins. (‘639 Patent, col. 7, lines 1-11, emphasis added.)
25

26

27

28
                                                   11
                                                                        Case No. 3:20-cv-8701-VC
                                          PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
1                                    CERTIFICATE OF SERVICE
2           The undersigned does hereby certify that the foregoing was filed with the Court’s ECF
3    system on May 28, 2021, which will notify all counsel of record in this matter.
4
                                                  Lewis Brisbois Bisgaard & Smith LLP
5

6                                                  /s/ Andrew Bluth                   .
                                                  Andrew Bluth (California Bar # 232387)
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    12
                                                                          Case No. 3:20-cv-8701-VC
                                            PACE’S BRIEF SUBMITTED INSTANTER AS AMICUS CURIAE
